FILED
                            NOT FOR PUBLICATION                              JUN 24 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RANJIT SINGH,                                     Nos. 06-72513 & 06-74574

              Petitioner,                         Agency No. A073-399-833

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 17, 2010
                             San Francisco, California

Before: TASHIMA and BEA, Circuit Judges, and READE, Chief District Judge.**

       Ranjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) orders denying his motion to reopen and motion

to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


       **   The Honorable Linda R. Reade, United States District Court Judge for
the Northern District of Iowa, sitting by designation.
denial of both motions for abuse of discretion. Lara-Torres v. Ashcroft, 383 F.3d

968, 972 (9th Cir. 2004).

      Given that the standard of review is abuse of discretion, the issue in this case

is whether the BIA had substantial evidence to conclude that Singh did not exercise

due diligence in seeking his motion to reopen. This court finds there was

substantial evidence in support of the BIA’s conclusion.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it was filed more than six years after the BIA’s October 20, 1999 dismissal

of his underlying appeal, see 8 C.F.R. § 1003.2(c)(2) (stating that motion to reopen

generally must be filed within 90 days of the final administrative order), and Singh

failed to establish grounds for equitable tolling due to his lack of diligence. See

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (noting that equitable tolling

is available “when a petitioner is prevented from filing because of deception, fraud,

or error, as long as the petitioner acts with due diligence in discovering the

deception, fraud, or error”). Singh did not exercise due diligence because he offers

no plausible explanation as to why he did not inquire about the status of the filing

of a petition for review for over five years after hiring his second attorney.

      PETITIONS FOR REVIEW DENIED.




                                           2